*260OPINION.
Phillips
: The facts presented in this case are substantially similar to those in Appeal of The Murchison National Bank, 1 B. T. A. 617. The sole distinguishing feature is that in that appeal the bonds which evidenced the indebtedness matured in 1919, while here they mature in 1926. While this might be a material distinction in those cases where a deduction is sought, not on the ground that the indebtedness is uncollectible and worthless, but as a loss on the ground *261that, although collection can be made, the monetary unit in which payment is to be made has become practically worthless (and on this point we express no opinión at the present time), it does not appear that the distinction is material in this case.
Here the government issuing the bonds had been succeeded by a cle facto regime which had expressly repudiated the indebtedness, refused to pay any interest thereon, and was in a position to enforce its repudiation. There were no steps which could be taken to enforce the indebtedness, and it seems that the indebtedness was as worthless in 1920 as it is at the present time. The deduction claimed must be allowed.
Order of redetermination will Toe entered on 15 days’ notice, under Rule 50.